Citation Nr: 0822096	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for service-connected lumbar sprain effective 
prior to May 28, 2005, on appeal from the initial grant of 
service connection. 

2.  Entitlement to a disability rating in excess of 
40 percent for service-connected lumbar sprain effective from 
May 28, 2005, forward, on appeal from the initial grant of 
service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
April 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection and assigned a 
20 percent disability rating for lumbar sprain, effective 
from December 18, 1998.  

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  Thereafter, the Board remanded the 
appeal in December 2004 for further development.  In 
June 2005, the RO assigned a 40 percent disability rating for 
lumbar sprain, effective from May 28, 2005.  

In November 2005, the Board denied a disability rating for 
lumbar sprain in excess of 20 percent prior to May 28, 2005, 
and denied a disability rating for lumbar sprain in excess of 
40 percent from May 28, 2005, forward.  The veteran appealed 
and in January 2008, the Court of Appeals for Veterans Claims 
entered an order remanding the appeal to the Board for 
compliance with the instructions in the joint motion for 
remand.  

In June 2008, the Board received additional evidence from the 
veteran's representative, along with a motion to remand the 
appeal for initial consideration of that additional evidence 
by the AOJ.  The Board grants that motion and as discussed 
below, remands the appeal to the AOJ for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has submitted additional evidence that has not 
been considered by the AOJ and has asked that the AOJ 
initially consider that evidence.  Generally, when additional 
evidence is received by the Board, the appeal is remanded to 
the AOJ unless the Board can grant all benefits sought on 
appeal, the evidence is not relevant, or the veteran waives 
the right to have the AOJ initially consider the evidence.  
38 C.F.R. § 20.1304(a).  Here, the Board cannot grant all 
benefits sought on appeal, the evidence is relevant, and the 
veteran did not waive his right to have the AOJ initially 
consider the evidence.  Thus, a remand is necessary for the 
RO/AMC to consider the additional evidence and readjudicate 
the claim.  

In its January 2008 order, the Court of Appeals for Veterans 
Claims instructed the Board to provide additional reasons and 
bases concerning how VA met its duty to notify the veteran 
concerning the information and evidence needed to 
substantiate his claim.  In this regard, the Board notes that 
this is an appeal of an initial grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Yet, the Board notes that while the service connection claim 
has been substantiated, the veteran has never been notified 
of the evidence needed to establish the degree of disability 
and the effective date of an award of service connection 
(which is part of a service-connection claim).  Thus, a 
notice letter that complies with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), should be sent to the veteran.  

In addition, the Court of Appeals instructed the Board to 
make specific findings regarding the veteran's employability 
when considering whether an extra-schedular evaluation was 
appropriate.  But while the joint remand was pending, the 
Court of Appeals for Veterans Claims decided Thun v. Peake, 
22 Vet. App. 111 (2008), which provides a three-step process 
for analyzing whether an extra-schedular evaluation is 
warranted.  Nevertheless, upon remand, the RO/AMC should 
discuss whether an extra-schedular evaluation is warranted.  

As the case must be remanded for the foregoing reasons, any 
recent treatment record should be obtained and the veteran 
should be scheduled for a current VA examination of his 
lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice of the 
evidence needed to establish the degree of 
disability and the effective date of an 
award of service connection pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Since this appeal involves the assignment 
of a disability rating for the entire 
rating period, the letter should notify 
the veteran that evidence to show the 
severity of his low back condition during 
the entire rating period would be helpful 
in substantiating his claim.  

Allow the veteran an appropriate amount of 
time to respond to the notice letter.  

2.  Ask the veteran to identify all 
medical care providers that have treated 
him for his low back disorder since May 
2005, and make arrangements to obtain all 
records that he adequately identifies.

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
folders and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies, to include x-rays, should be 
performed.

The examiner should identify all residuals 
attributable to the veteran's service-
connected lumbar sprain.

The examiner should report the range of 
motion measurements for the lumbar spine, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis of the 
lumbar spine.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  If 
one is issued, the supplemental statement 
of the case should include a discussion 
whether an extra-schedular rating is 
warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  After the veteran and 
his representative have been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

